Citation Nr: 1546629	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  10-16 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to July 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The February 2010 statement of the case also included the issue of entitlement to service connection for a left knee condition.  The issue was granted in a June 2014 rating decision, constituting a full allowance of this benefit.  This issue is therefore no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Veteran and his spouse testified before the undersigned at a Board hearing in February 2015.  A Board Hearing Transcript (Tr.) has been associated with the claims file.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss was raised by the Veteran in February 2015 correspondence, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).



FINDINGS OF FACT

1.  The Veteran currently has tinnitus, and evidence indicates that it is as likely as not a result of service or etiologically related to in-service noise exposure.

2.  The Veteran currently has a lumbar spine disability, and evidence indicates that it is more likely than not a result of an in-service injury.

3.  The Veteran currently has a cervical spine disability, and evidence indicates that it is more likely than not a result of an in-service injury.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

2.  The criteria for service connection for a lumbar spine disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.

3.  The criteria for service connection for a cervical spine disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.



I. Tinnitus

The Veteran asserts that he has tinnitus which began in active duty service and has continued to the present.  The Veteran testified in February 2015 that while stationed on an air craft carrier, his sleeping quarters were located immediately under the flight deck and next to the arresting gear, which caused a lot of noise, and his job duties involved working on the flight deck.  Board Hearing Tr. 3-4.  He began having ringing and a plugged feeling in his ears during service, which has gradually increased over time.  Id. at 4.  He stated that the ringing noise continues to be very distracting, and even wakes him up at times.  Id. at 5.

The Veteran's personnel records show that he worked in ship's maintenance and as an assistant engine operator, and that he served aboard the aircraft carrier the U.S.S. Ranger.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Other organic diseases of the nervous system, which may include tinnitus, are classified as "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) also applies.  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Presumptive service connection for "chronic diseases" must be considered on three bases: chronicity during service, continuity of symptomatology since service, and manifestations within one year of the appellant's separation from service.  Walker, 708 F.3d at 1338.  

The Veteran is competent to assert the occurrence of an in-service injury, to include in-service noise exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  As the Veteran's records corroborate his uncontested lay statements, the Board accepts the Veteran's assertions of significant in-service noise exposure as credible and consistent with the circumstances of his service.

While the March 2008 VA examiner did not find that the Veteran's tinnitus was as likely as not related to his in-service noise exposure, the examiner did not provide any explanation for his findings nor did he appear to accept the Veteran's credible lay statements regarding having tinnitus symptoms in service.  Thus, the Board finds that the March 2008 VA examination report is of minimal probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran has, however, provided competent and credible lay evidence regarding experiencing tinnitus in service and a long history of experiencing symptoms up to the present day.  The Board points out that in some circumstances, a layperson may opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination.

Relevant to the current determination, tinnitus is such a condition that is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Thus, the Veteran's lay statements regarding experiencing ringing in his ears during and since service, if found to be credible, are competent and sufficient to establish a diagnosis during service.  See Jandreau, 492 F.3d at 1377.

There is no reason to doubt the credibility of the Veteran's reports, particularly given the consistency of his statements and his service records which confirm his assertions regarding working in and near the engine room and other noisy areas and serving aboard an aircraft carrier.  Therefore, the Board finds that the Veteran had acoustic trauma in service and has had a continuity of symptomatology since service.  See Fagan, 573 F.3d at 1287); Charles, 16 Vet. App. at 374; see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Hence, affording the Veteran the benefit of the doubt, entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. Lumbar and Cervical Spine Disabilities

The Veteran also asserts that he has a lumbar spine disability and a cervical spine disability, which had their onset during his active duty service and have continued to cause him back and neck pain since that time.

The Veteran testified in February 2015 that in 1991, while returning to the ship in a car, his vehicle was rear-ended by another car, requiring treatment at the emergency room.  Board Hearing Tr. 6.  He stated that he had severe pain in his back and neck and was seen by a chiropractor, although he primarily treated it with pain medication.  Id. at 7.  He stated that he did report his back and neck pain at his separation examination, but that he was concerned that raising a serious medical problem would prevent him from being able to serve in the Reserves.   Id. at 8-10.  He reported that he has continuously had treatment from a chiropractor for his neck since separation from service and that the back and neck injuries make it more difficult for him to perform physical tasks.  Id. at 9, 12.  The Veteran's spouse testified that for the past eight years, she has observed the Veteran having physical limitations due to pain and discomfort in his neck and back.  Id. at 15.

The Veteran's service treatment records show several incidents related to back and neck pain.  In March 1989, the Veteran fell 6 feet out of the "rack" and had pain in his back and point tenderness in his neck.  In November 1989, the Veteran was treated for neck pain post motor vehicle accident, and he was treated a second time for neck pain two days later and given a diagnosis of acute muscle strain.  In December 1990, the Veteran twice reported pain and limited range of motion in his back, and he was diagnosed with intracostal muscle strain with spasm, and in October 1991, the Veteran was treated for moderate pain in his mid-back which had a sudden onset.  The Veteran's Report of Medical History in May 1995 indicated that he had seen a chiropractor for whiplash incurred in 1990.

The Veteran's private chiropractor submitted a letter in February 2007 stating that he had been treating the Veteran intermittently since 1994 for paraspinal cervical, thoracic, and lumbar complaints secondary to a motor vehicle accident that occurred in or around 1990.  He wrote that it was his "professional opinion, based on all medical probability that [the Veteran] is indeed suffering from residual complaints, latent effects secondary to the accident in question since then."

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  In this case, while a VA examination was performed in February 2008, and the examiner provided an examination report and April 2008 addendum report, these reports are not found to hold any probative value.  While the examiner did find that the Veteran had current diagnoses of the lumbar and cervical spine, the examiner reviewed the incorrect claims file prior to providing the initial February 2008 opinion, and although he did receive the correct claims file prior to providing the April 2008, the addendum opinion fails to provide an adequate rationale or consider the Veteran's credible lay statements of having chronic back and neck pain since service, nor does it apply the correct standard of whether the Veteran's current disabilities are "as likely as not" related to service.  The Board therefore finds the February 2008 report and the April 2008 addendum report to be of minimal probative value.  See Nieves-Rodriguez, 22 Vet. App. 295.

While the February 2007 private chiropractor's opinion was not written after review of the claims file, the chiropractor appears to have had a reasonable understanding of the Veteran's medical history, especially considering that he reported that he had been treating the Veteran since approximately the time of his separation from service.  See Nieves-Rodriguez, 22 Vet. App. 295 (Review of the claims file is not fatal to a determination of the probative value of a medical examination when the examiner has access to a full and accurate history from another source.).  The chiropractor provided adequate rationale for his opinion, and the opinion is afforded great probative weight on the question of whether a nexus exists between the Veteran's current cervical and lumbar spine disorders and service.

Furthermore, the Veteran is competent to report certain types of in-service injuries and symptoms which are capable of lay observation.  Layno, 6 Vet. App. at 469.  Symptoms such as back and neck pain are symptoms capable of lay observation, and the Veteran's reports of being in a motor vehicle accident are also corroborated by the report in his service treatment records.

Thus, the Board finds that there is probative evidence of record that the Veteran has a current disability, that he experienced in-service injuries to the back and neck, and that there is a causal relationship between these current disabilities and injury in service.  Hence, resolving all doubt in favor of the Veteran, entitlement to service connection for a lumbar spine disability and a cervical spine disability is warranted.   38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a lumbar spine disability is granted.

Entitlement to service connection for a cervical spine disability is granted.



____________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


